Case 2:20-cv-00004-JRG Document 210 Filed 05/04/21 Page 1 of 2 PageID #: 5802




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 JOE ANDREW SALAZAR                          §
                                             §
 v.                                          §
                                             §   Case No. 2:20-cv-00004-JRG
 AT&T MOBILITY LLC, SPRINT                   §
 UNITED MANAGEMENT COMPANY,                  §
 T-MOBILE USA, INC., CELLCO                  §
 PARTNERSHIP, INC., d/b/a VERIZON            §
 WIRELESS, INC.                              §

                             ORDER REGARDING EXHIBITS

       The Court enters this order sua sponte. Due to the voluminous exhibits expected to be

tendered during the trial of this case, the Court ORDERS the following:

       A.     On the first day of trial, each party is required to have on hand the following:

              (1)     One (1) copy of their respective original exhibits. Each exhibit shall be

                      properly labeled with the following information: Identified as either

                      Plaintiff’s or Defendant’s Exhibit, the Exhibit Number and the Case

                      Number. In addition, exhibits shall be placed in properly marked letter size

                      manilla folders and contained in a box with handles.

              (2)     Three (3) hard copies of their exhibit list and witness list. These lists

                      shall reflect all pretrial evidentiary rulings and shall be tendered to the

                      Courtroom Deputy at the beginning of trial.

       B.     During trial and on a daily basis, each party shall tender to the Court a new list

              reflecting any additional exhibits admitted the previous day.

       C.     The form of the list referenced in Paragraphs A.(2) and B. shall conform with Form
Case 2:20-cv-00004-JRG Document 210 Filed 05/04/21 Page 2 of 2 PageID #: 5803




             AO 187 and AO 187A (available at http://www.uscourts.gov/forms/other-forms).

       D.    At the conclusion of the evidentiary phase of trial, each party is to gather only those

             exhibits admitted during trial and tender those to the Courtroom Deputy.

       E.    At the conclusion of trial, all boxes of exhibits shall be returned to the respective

             parties and the parties are instructed to remove these exhibits from the courtroom.

       F.    Within five business days of the conclusion of trial, each party shall submit to the

             Courtroom Deputy a Final Exhibit List of all exhibits admitted during trial.

       G.    Within five business days of the conclusion of trial, each party shall submit to the

             Courtroom Deputy a disk or disks containing their respective admitted trial

             exhibits in PDF format with the exception of sealed exhibits. Sealed exhibits shall
  .
             be submitted on a separate disk or disks. If tangible or over-sized exhibits are

             admitted, such exhibits shall be substituted with a photograph to be converted to a

             PDF file and shall be included in the Court’s disk of admitted exhibits.

       H.    After verification of final exhibit lists, the Courtroom Deputy shall file and docket

             the lists, and the disk or disks containing the exhibits in PDF format shall be stored

             in the Clerk’s Office, Marshall Division.

      So ORDERED and SIGNED this 4th day of May, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE



                                               2
